Citation Nr: 0509438	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  04-00 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel




INTRODUCTION

The veteran had active service from January 1970 to September 
1971, including combat-related service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied service connection for PTSD.


FINDINGS OF FACT

1.  The competent, probative medical evidence of record, 
including a recent VA examination preceded by review of the 
claims file, with a diagnosis consistent with DSM-IV and 
supported by examination findings, reflects that the veteran 
does not currently have PTSD.

2.  The only statement that the veteran has PTSD was made in 
a single page letter by a readjustment-counseling specialist, 
who did not indicate that he reviewed the claims file, and 
whose diagnosis did not conform to DSM-IV and was not 
supported by examination findings.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f), 3.159, 4.125 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  The RO met 
this requirement here.  After receiving the veteran's March 
2003 claim, the RO sent an April 2003 VCAA letter.  The RO 
did not take any adjudicative action until June 2003, when it 
issued its rating decision that the veteran appealed to the 
Board.  Thus, in compliance with Pelegrini, the RO provided 
VCAA notification to the veteran prior to its initial 
adjudicative action on his claim.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini  did not require that VCAA notification contain 
any specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a statement of the case (SOC) or supplemental SOC (SSOC), 
as long as the document meets the four content requirements 
listed above.  Id. at 3.

These requirements were met in this case.  The RO's April 
2003 letter explained what the evidence had to show in order 
to establish entitlement to service connection to PTSD.  The 
letter also indicated the information or evidence needed from 
the veteran, the information or evidence the veteran was 
expected to provide, including a description of claimed 
stressors, and the RO's duty to assist the veteran in 
obtaining this information or evidence.  The RO also enclosed 
a questionnaire asking for information in support of the 
veteran's claim for service connection for PTSD.  Moreover, 
the RO included in its August 2003 SOC the text of VCAA 
implementing regulation 38 C.F.R. § 3.159 (2004).  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
The RO thus, the RO complied with the VCAA notice content 
requirements.

In addition, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  The 
RO obtained the veteran's service medical records (SMRs) and 
all identified treatment records.  While the RO did not 
obtain the veteran's service personnel records (SPRs), the RO 
conceded verification of the veteran's combat stressors, and 
so the SPRs were not relevant to the decision, which hinged 
instead on the question whether the veteran had a current 
diagnosis of PTSD.  Thus, a remand to obtain the service 
personnel records would be superfluous and unnecessary.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Moreover, there is no indication that any other private or 
Federal records exist that should be requested, or that any 
pertinent evidence was not received.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Applicable Legal Principles, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  In addition to the requirements 
generally applicable to service connection claims, service 
connection for PTSD requires medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (2004) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2004); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

Here, as noted, the veteran's combat-related stressors have 
been conceded, and the issue is whether the veteran has also 
shown a diagnosis of PTSD in accordance with the applicable 
regulatory criteria and a link between such a diagnosis and 
the stressors.  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (a valid claim of service-connection requires 
proof of present disability).

The evidence regarding the veteran's present psychiatric 
condition is as follows.  Private treatment records from 
November 2002 indicate that the veteran complained of 
depression and sought treatment on the insistence of his 
wife.  The assessment was depression, with possible bipolar 
disorder.  The psychiatrist noted a lot of energy and anger, 
and encouraged the veteran and his wife to seek counseling.

The veteran subsequently underwent a May 2003 VA examination.  
The examiner indicated that he reviewed the veteran's claims 
file, including the November 2002 private treatment record, 
prior to the examination.  The examiner described the 
veteran's military experience, including the conceded combat 
stressors.  The examiner also described the veteran's post-
military history, including his overall positive employment 
history.  He also recounted the veteran's description of his 
relationship with his wife of 34 years as fair, also noting 
that she encouraged him to seek treatment for his 
irritability and short-temperedness.  Also noted were that 
the veteran had few friends but socialized regularly with 
neighbors.

The veteran was vague and hesitant in describing his 
symptoms, but identified as his chief complaint irritability 
and short-temperedness since Vietnam.  He denied being 
involved in physical altercations, but noted he had been 
"close" on several occasions.  He also described frequent 
"road rage."  The veteran also described nightmares 
occurring with varying frequency, about once every couple of 
weeks if the veteran does not drink enough alcohol to put 
himself to sleep.  The nightmares usually involve Vietnamese 
coming up to him, he shoots back at them, they won't stop and 
he wakes up.  The veteran described his sleep and energy as 
good.  The veteran also indicated that he frequently thinks 
about his Vietnam experiences on a daily basis, but these 
memories are more ruminative in nature than containing 
intrusive thought.  He felt remorseful about some of his 
actions and tended to focus on these thoughts.  He denied 
experiencing any flashbacks of his military service.  He 
avoided walking in the woods when there are leaves on the 
trees, but otherwise had no avoidance symptoms.  He stated 
that he was somewhat uncomfortable around crowds, but this 
did not prevent him from going to crowded places.  He denied 
hyperstartle response or hypervigilance.

On examination, the veteran was alert, oriented, pleasant and 
cooperative, was dressed appropriately with good hygiene and 
grooming.  The veteran stated that he generally felt pretty 
good and denied significant episodes of depression, frequent 
tearfulness, loss of interest in usual activities, ad 
feelings of hopelessness or helplessness.  Although recently 
thinking more about death and dying, he denied suicidal 
ideation or history of suicide attempts.  He also denied 
significant anxiety or nervousness and a history of panic 
attacks.  His thoughts were relevant and goal directed and 
with no psychotic symptoms and he denied any history of 
hallucinations or paranoia.  Psychological testing revealed 
no depressive symptoms.  On the Mississippi Scale for combat-
related PTSD, the veteran scored 79, which the VA examiner 
stated was well below the suggested clinical cut off for 
clinically significant PTSD.  The veteran's responses on the 
screening tests were consistent with his report of minimal 
symptoms.  The VA examiner concluded that, although the 
veteran reported some isolated symptoms of PTSD, "his report 
of symptomatology is not sufficient to meet diagnostic 
criteria for posttraumatic stress disorder at this time."

A May 2003 letter from a readjustment counseling therapist 
indicated that the veteran "has been receiving counseling 
for Post Traumatic Stress Disorder a the Vet Center for the 
past six months."  The therapist noted that the veteran's 
wife had insisted on this treatment.  The therapist also 
noted that the veteran was somewhat depressed, tended to 
isolate himself, complained of sleep disturbances and 
nightmares, and tended to have problems with authority.  He 
stated that the veteran also suffered from guilt over the 
loss of friends in Vietnam and had remorse from participating 
in the killing of the enemy.  The therapist concluded: "I 
feel [the veteran] is experiencing many symptoms relevant to 
Post Traumatic Stress Disorder."

Based on the above, service connection for PTSD must be 
denied because the preponderance of the evidence reflects 
that the veteran does not have this disorder.  As noted, 
38 C.F.R. § 3.304(f) (2004) requires a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2004), which in turn 
requires that a diagnosis of a mental disorder conform to 
DSM-IV and be supported by findings on examination.  The VA 
examiner's diagnosis meets these requirements while that of 
the readjustment counseling therapist does not.  The VA 
examiner gave a detailed description of his examination 
findings, both objective and subjective symptoms, and based 
his diagnosis on these findings, while the readjustment 
counseling therapist did not describe an examination, but 
simply listed symptoms.  Specifically, the readjustment 
counseling therapist only noted some symptoms such as that 
the veteran was somewhat depressed, tended to isolate 
himself, complained of sleep disturbances and nightmares, and 
had problems with authority, but did not describe these 
symptoms with the specificity required by DSM-IV, which 
defines PTSD as including not only isolated symptoms, but 
symptoms of a particular type and with a certain frequency.  
Overall, the evidence shows some PTSD symptoms may be 
present, but not enough to support or sustain a clinical 
diagnosis.

The VA examiner's findings were also entitled to greater 
weight because, unlike the readjustment counseling 
therapist's conclusions, they were based on a review of the 
veteran's claims file and described the clinical findings 
upon which the diagnosis was based, including the specific 
psychiatric test results.  See Grover v. West, 12 Vet. App. 
109, 112 (1999) (post-service reference to injuries sustained 
in service, without a review of service medical records, is 
not competent medical evidence); Miller v. West, 11 Vet. App. 
345, 348 (1998) (a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional); Black v. Brown, 5 Vet. App. 177, 
180 (1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence).  Moreover, the only 
private treatment records were consistent with the 
conclusions of the VA examiner, as the private psychiatrist 
diagnosed the veteran with depression with possible bipolar 
disorder rather than PTSD.

For the above reasons, the preponderance of the medical 
evidence of record reflects that the veteran does not have 
PTSD, and he has not been diagnosed with that disorder in 
accordance with the applicable regulatory criteria.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the veteran's claim for service connection 
for this PTSD must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996); Brammer v. Derwinski, 3 Vet. 
App. at 225.


ORDER

The claim for service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


